DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minich(USPGPUB 2012/0288328) in view of Patel et al(USPGPUB 2013/0290062) for the reasons of record as discussed in the previous Office Action>
REMARKS:
Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 
	Applicant is arguing that Minich in view of Patel does not read on the claimed subject matter.  As discussed in the previous Office Action, Minich clearly teaches that the jobsite boundary is defined by a proximity sensor which determines proximity of the truck to a paver, and there establishes a sensor zone.  This would have constitute the claimed worksite boundary.  As well, Patel teaches that the paving coordination system would have included location devices for haul trucks, so as to determine time referenced location of the paver trucks within the jobsite.  Given its broadest reasonable interpretation of the claims, this would have read on the claimed subject matter, since a jobsite boundary would have been established by the trucks transporting batches of paving material to a designated location, based on the established sensor zone.  In view of this, applicant’s arguments are not deemed persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DARYL C POPE/Primary Examiner, Art Unit 2687